DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Previous Office Action
Applicant's Petition for the withdrawal of the Non-Final Office Action mailed December 16, 2021 was Granted, and therefore, the Non-Final Office Action of December 16, 2021 is withdrawn.  Claims received March 14, 2022 are under Examination.
Response to Amendment
The amendment to claims 1, 6, 7, 8, 10 – 12 and 19, submitted March 14, 2022 is acknowledged and entered. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term "less than about" in claim 17 is a relative term which renders the claimindefinite. The term "less than about" is not defined by the claim, the specification doesnot provide a standard for ascertaining the requisite degree, and one of ordinary skill inthe art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 – 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozyuk et al. (US 2017/0204349), in view of Pudel et al. (Eur. J. Lipid Sci. Technol., no. 13, 2011).
The rejected claims cover, inter alia, method for refined palm oil production with reduced 3-MCPD formation, the method comprising, (a) premixing a palm oil with an acid to chelate metals and form a reaction mixture; and (b) subjecting the reaction mixture obtained in step (a) to hydrodynamic cavitation mixing for less than 0.5 seconds.
Dependent claims 2, 4, 6, 7, 8 and 9 further limits the method.  Dependent claims 5, 15 and 16 further limits the reactants.
However, Kozyuk discloses a method for degumming an oil, wherein the oil can be crude palm oil. (abstract & [0021]).  The method comprised: 
a. mixing a vegetable oil containing phospholipids with an aqueous acid solution to
form a pre-treated oil mixture comprising a water phase and an oil phase;
b. passing the pre-treated oil mixture through a local constriction in a cavitation
device to form a field of hydrodynamic cavitation bubbles in the pre-treated oil
mixture such that the phospholipids in the oil phase react with the aqueous acid
solution, the pre-treated oil mixture being subjected to the field of hydrodynamic
cavitation bubbles for residence time of less than 10x10” seconds (0.000010 sec.); wherein the reacted phospholipids in the field of hydrodynamic cavitation bubbles remain in the oil phase of the pre-treated oil mixture;
c. collapsing the hydrodynamic cavitation bubbles to form a processed oil mixture;
d. directing the processed oil mixture to a mass transfer, non-cavitational reactor, the
reacted phospholipids being transferred from an oil phase in the processed oil
mixture to a water phase in the processed oil mixture within the mass transfer,
non-cavitational reactor; and
e. separating the water phase from the oil phase in the processed oil mixture to form
a purified oil, wherein the purified oil contains less than 2 ppm of phosphorus.  ([0024] – [0029]).
Further, the acid of Kozyuk can be selected from phosphoric acid, hydrochloric acid, sulfuric acid, ascorbic acid, acetic acid, citric acid, fumaric acid, maleic acid, tartaric acid, succinic acid, glycolic acid, or combinations thereof.  ([0022] & [0045]).  The cavitation for passing the pretreated oil mixture therethrough has a constriction that is an orifice, baffle or nozzle.  ([0032] & [0052]). The orifice can be any shape, for example, cylindrical, conical, oval, right-angled, square, etc..  ([0052]).  Also, for multi-stage cavitation, two or more local constrictions, such as an orifices, can be in series, for example at least 2, 3, 4 or 5 orifices can be in series.  ([0052]).  The residence time of the pretreated oil mixture of process of Kozyuk ranges from less than 10x10-5 to 4x10-5. ([0057]).  The palm oil of Kozyuk contains phospholipids.  ([0043]).  The acids of Kozyuk can promote hydration of the non-hydrated phosphatides contained in the oil.  ([0045] & [0059]).  
The difference between the instantly claimed invention and Kozyuk is an indication that the degumming process of Kozyuk reduces the formation of 3-MCPD.
However, the process of Kozyuk discloses all of the process limitations and conditions of the instantly claimed invention.  Specifically, mixing a palm oil with and acid forming a reaction mixture and subjecting the reaction mixture to hydrodynamic cavitation mixing for less than 0.5 seconds, as discussed in above.  
Based on the similarity of processing steps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention, by routine experimentation, to make a further analysis of cavitation mixture and easily determined the level of 3-MCPD. Motivation for preforming further analysis is found in the teaching of Pudel.  The Pudel disclosure discusses the fact that there is a strong demand to guarantee a stable and reliable quality of refined edible oil. (pp. 368, “Practical application”).  Like Kozyuk,  Pudel recognizes the importance of a refining process that removes impurities from crude edible fats, like palm oil.  (abstract & pp. 369, left col. para. 1, 2 technological steps of edible oil refining).  For instance, Pudel points to the need to remove phosphatides. (pp. 369, rt. col. para. 1 & 2, 2 technological steps of edible oil refining).  Pudel discusses palm oil degumming where concentrated phosphoric acid is added to the crude palm oil and after a short retention time bleaching earth is added.  (pp. 370, left col. para. 1, 2 technological steps of edible oil refining). Pudel discussed the fact that the formation of 3-MCPD in vegetable oils, like palm oil, during the refining process is a problem because of the health risk caused by consuming the oil with 3-MCPD impurities. (pp. 369, left col. para. 1 – 3).  Lastly, in Pudel it was shown that degumming of palm oil has a positive influence on the reduction of 3-MCPD formation after deodorization.  (pp. 371, left col. para. 1, 4.1 Degumming & Fig. 2).
In re Best is directed to a particular set of circumstances where examiners in the USPTO cannot readily determine whether a difference exist between the subject matter of a give claim and a particular prior art document.  This is the case with the instantly clamed invention.  However, a prima facie case of obviousness has beenestablished when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67,205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 made above. 
Allowable Subject Matter
Claims 3, 10 – 14 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for a method of producing refined palm oil with reduced 3-MCPD formation comprised of subjecting a reaction mixture of palm oil and an acid to chelate metals forming, to hydrodynamic cavitation mixing for less than 0.5 seconds; and subjecting the reaction mixture obtained after cavitation to centrifugation, bleaching and deodorizing to obtain a refined, bleached, and deodorized palm oil.
Nor is there a teaching or suggestion in the prior art for motivation for a method of producing refined palm oil with reduced 3-MCPD formation comprised of subjecting a reaction mixture of palm oil and an acid to chelate metals forming, to hydrodynamic cavitation mixing for less than 0.5 seconds; and wherein the reaction mixture contains 80% or less of a stoichiometric amount of acid necessary to hydrolyze phospholipids in the palm oil. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622